Matter of Williams v Annucci (2021 NY Slip Op 04431)





Matter of Williams v Annucci


2021 NY Slip Op 04431


Decided on July 16, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, NEMOYER, CURRAN, AND WINSLOW, JJ.


177 CA 20-00781

[*1]IN THE MATTER OF ALBERT WILLIAMS, PETITIONER-APPELLANT,
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT. 


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF COUNSEL), FOR PETITIONER-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (FREDERICK A. BRODIE OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered February 4, 2020 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner commenced this CPLR article 78 proceeding challenging the denial of his application for release to parole supervision after a hearing in September 2018. The Attorney General has advised this Court that, subsequent to that denial, petitioner reappeared before the Board of Parole in September 2020 and was again denied release. Consequently, this appeal must be dismissed as moot (see Matter of Colon v Annucci, 177 AD3d 1393, 1394 [4th Dept 2019]; Matter of Hill v Annucci, 149 AD3d 1540, 1541 [4th Dept 2017]). Contrary to petitioner's contention, this matter does not fall within the exception to the mootness doctrine (see Colon, 177 AD3d at 1394; Matter of Soule v Stanford, 155 AD3d 1552, 1552-1553 [4th Dept 2017], lv denied 30 NY3d 912 [2018]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Entered: July 16, 2021
Mark W. Bennett
Clerk of the Court